 TRICO PRODUCTS CORP243TricoProducts CorporationandRonald H. SchlifkeMetal Polishers,Buffers,Platers andHelpersInternational Union,Local 18,AFL-CIO (TricoProducts Corporation)andRonald H. Schlifke.Cases 3-CA-4180 and 3-CB-1478unnecessary to pass upon the other legal theoriesargued bythe parties anddiscussed by the TrialExaminer2 In footnote12 of the TrialExaminer'sDecision,substitute"20" for"10" daysTRIALEXAMINER'S DECISIONMarch 24, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn December 7, 1970, Trial Examiner Milton Janusissued his Decision in the above-entitled proceeding,finding that the Respondent Union had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the Act, and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.He further found that theRespondent Employer had not engaged in certainother unfair labor practices alleged in the complaintand recommended dismissal of those allegations.Thereafter, the Respondent Union filed exceptions tothe Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Metal Polishers, Buffers, Platers andHelpers International Union, Local 18, AFL-CIO, itsofficers,agent, and representatives, shall take theaction set forth in the Trial Examiner's recommendedOrder.2iIn affirming the Trial Examiner's Section 8(b)(2) finding, we relysolely on the record evidence indicating that Schlifke, regardless of whetherhe was contractually and legally obligated to do so, had satisfied all theUnion's own internal rules with respect to the tender of the periodic duesand initiation fees uniformly required as a condition of retainingmembership in good standing Accordingly, in these circumstances, we findthat the Union's action in causing the cancellation of Schlifke's recall onJuly 6, 1970, was violative of Section 8(b)(2) of the ActWe find itSTATEMENT OF THE CASEMILTON JANUS, Trial Examiner: On July 7, 1970, and onAugust 5, 1970, Ronald H. Schlifke filed charges andamended charges, respectively, against Tnco ProductsCorporation (Trico or the Company) in Case 3-CA-4180,and against Metal Polishers, Buffers, Platers and HelpersInternational Union, Local No. 18, AFL-CIO (Local 18 ortheUnion), in Case 3-CB-1478. On August 18, 1970, theActing Regional Director for Region 3 issued an orderconsolidating the two cases, and a consolidated complaint.The complaint alleges that the Union violated Section8(b)(1)(A)and 8(b)(2) by coercing Tnco to removeSchlifke's name from the seniority list and by causing Tricoto refuse to recall him from layoff because he had obtaineda withdrawal card from the Union and/or did not maintainmembership in the Union at a time when he was notrequired to maintain such membership. The complaint alsoalleges that Tnco violated Section 8(a)(3) and (1) byremoving Schlifke's name from the seniority list and byfailing to recall him from layoff, for the reasons alleged tohave been motivated by the Union. On August 21, 1970,and on August 26, 1970, Tnco and the Union filed theirrespective answers denying the commission of any unfairlabor practices on its own part.I conducted a hearing in this matter on October 8, 1970,at Buffalo, New York. The Union and the Company eachduly filed a brief which I have considered. The Union alsofiled a reply brief to the Company's brief, which I herebyaccept.Upon the entire record in this case, including myobservation of the witnesses and their demeanor whiletestifying, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERTnco is a New York corporation with its principal officeand place of business in Buffalo, New York, where it isengaged in the manufacture, sale, and distribution ofautomobile windshield wipers, accessories, and relatedproducts. During the year ending July 1, 1970, Trico had adirect inflow of goods and products in interstate commercevalued in excess of $50,000, which it purchased and causedto be shipped directly from points outside the State of NewYork to its plants in Buffalo. I find that Tnco is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection2(5) of the Act.189 NLRB No. 31 244DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICEStherefore find that Zaidel told Schlifke, before issuing him awithdrawal card, that his seniority at Tnco would not beaffected by his accepting employment elsewhere, and whathis dues obligations would be on his recall by Tnco.The Union sent Schlifke a withdrawal card a few weeksafter his conversation with Zaidel, which Schlifke depositedwith the Steelworkers at his new place of employment.Schlifke paid no dues to Local 18 during the months ofApril,May, and June, while he was on layoff from Trico,nor did the Union advise him at any time during this periodthat they considered him obligated to keep his duespayments current.On June 22, the president of Local 18, Andrew Hay, gavean employee in the Company'spersonnel office anunsigned,handwrittenlistof namesof employees whowere on withdrawal or who had been suspended. TheCompany refused to accept it in that form and on or aboutJuly 1, a list ofnames,on the Union's stationery andsigned by Hay, was then submitted to the Company. Itadvised the Company thateight-named employees, includ-ing Schlifke, were to be removed from the seniority list persection 2(b) of the contract.3In the meantime, late in June the Companyneeded morehelp and, in accordance with the contractand its usualpractice, prepareda listof laid-off employees in order oftheir seniority forrecall.Schlifke was among the group tobe recalled. About July 1, Schlifke was advised to return towork on July 6, but the next day, after receipt of theUnion's list of those in badstanding,theCompanyinformed him that his recall had beencanceled.Schlifke thenmade two phone calls, one to theCompany's personnel office, and one to Hay, president ofLocal 18. He asked the personnel officer why he wasn'tbeing called back to work, and was told that the Companyhad received a list of names from the Union, including his,of those who hadn't paid their union dues, that he was nolonger a union member and that the Company did not haveto hire him back under the contract. Schlifke also calledHay to complain about not being recalled. He told Hay thatZaidel had advised him that with a withdrawal card hewould have 6 months to pay up his dues, and that with it hecould be "established back into the union." Hay told himthat Zaidel had given him wrong information, that in facttaking a withdrawal card was the equivalent of quitting hisjob and leaving the Union, and that he didn't care whatZaidelhad said, Schlifke wasout asfar as he wasconcerned. Schlifke's testimony about his conversationwith Hay is undenied.Schlifke was thereby denied the opportunity to return towork on July 6, the date originally scheduled for his recall.However, on July 27, the Company advised him to return towork on July 29, and Schlifke did so. As of the date of thehearing, Schlifke was still employed by the Company.After he returned to work Schlifke sent the Union acheck for $6.75 in payment of his unpaid dues from Apriland all futureemployeesare required as a conditionof employment tobecome membersof the Union 30 days aftertheir employment and tomaintain such membership during the term of the agreement.As a matterof fact,this section was not applicable to Schlifke, but Section 2(a) was,providingthat all present employees who were union members had tomaintain their membership during the term of the agreementThe FactsThe facts are largely undisputed. The Union is thecollective-bargaining representative for all hourly-paidemployees in the Company's metal polishing, burnishing,and plating departments,with the usual exclusions. Thecontract in effect during the period involved here was for a3-year term expiring in June 1971. It provided in section2(a) that"All present employees who are members of theUnion are required as a condition of continued employ-ment by the Corporation, to maintain membership in theUnion during the term of this agreement."The Charging Party, Schhfke, had been an employee ofTrico since 1962, and a member of the Union for the sameperiod. In November 1969, he was laid off for an indefiniteperiod.He was then current in his dues which hadtheretofore been checked off by the Company. Thereafter,he continued to pay his dues for the next 4 months,December 1969 through March 1970, by sending themdirectly to the Union's secretary.In March, he obtained employment with another firm inBuffalo,which had a bargaining contract with theSteelworkers Union under which he would be obligated tojoin that union. Schlifke then called Zaidel, the financialsecretaryofLocal 18, told him he had to join theSteelworkers at his new place of employment and askedhim what to do. According to Schlifke's version of theirconversation,Zaidel told him he could apply for awithdrawal card from Local 18 which, when deposited withthe Steelworkers, would save him from having to pay thatunion's initiation fee. Schlifke then asked Zaidel how thatwould affect him at Trico, and according to Schlifke, Zaidelanswered that it wouldn't affect his seniority at Trico, thatwhen he was called back to work there he would bepermitted to pay up the dues he owed for a 6-month period.Zaidel's version of their conversation is that when Schlifkecalled him about going to work elsewhere, he merely toldSchlifke that to get a withdrawal card from Local 18, he hadto be current in his dues. Zaidel said he could not recallsaying anything to Schlifke about his retention of seniorityatTrico. I believe that Schlifke's recollection of theconversation is more credible than Zaidel's. In the firstplace, I consider it unlikely that Schlifke would not haveraised with Zaidel the question of his seniority at Trico andwhat he might have to do to retain his right to recall undertheUnion's constitution and the contract.' Secondly, IcreditSchlifke's recollection of the conversation withZaidel because what he testified Zaidel told him conformsto what the Union's constitution states to be a member'sdues obligation while he has a withdrawal card.2 I wouldexpect that Zaidel, the financial secretary of the Union,would tell a member of his Union, when asked, what hisdues obligations were under the Union's constitution. I'Under sec 7(g) of the contract, an employee with more than 5 yearsservice with the Company (which Schlifke had) retained his seniority whileon layoff regardless of the length of the layoff Recall rights under sec 7(e)were determinedby an employee's departmentalseniority2Art 13, sec 6 of the Union's Laws The section will be set out in fulllater in this Decision3That section provides in part that all present probationary employees TRICO PRODUCTS CORP.245throughJuly.OnAugust 20,the Union returned his check,stating that he had withdrawn from the Union.It alsoreferred him to article 13, sections 3 and 6 of its laws, if itwas his intention to be reinstated in Local 18. On August28, Schhfke having in the meantime gotten his withdrawalcard back from the Steelworkers Union,turned it in toZaidel together with $18,which Zaidel accepted aspayment for his back dues.Relevant Provisions of the Contract and theUnion's ConstitutionIhave already noted that section 2(a) of the contractprovides that all employees who are union members arerequired as a condition of employment to maintainmembership during the term of the agreement. Thecontract also provides in section 7(g) for loss of seniorityand dismissal if an employee quits, is discharged, is absentfor 3 days without satisfactory reason, fails to return towork promptly after notification, or "is laid off for acontinuous period of 24 months or for a continuous periodin excess of the seniority held at the time of layoff,whichever is shorter, except that an employee with a servicerecord of five or more years with the Company shall notlose seniority while on layoff regardless of the length ofsuch layoff period."The basic law of the International union and its locals iscontained in a single document, in evidence here as G.C.Exh. 2. Article 11, dealing with suspensions and reinstate-ments, provides, in sec. 5, that members in arrears for 3months dues are suspended from both the local andInternational union without any further action by eitherorganization.Article 13, withdrawal cards, provides in sec. 1 for theissuanceof such a card to a member who is leaving thetrade, provided his dues are paid up to date. Section 3provides, in part, that a withdrawal card will reinstate amember in lieu of initiation fee if immediately depositedwith any local union whenever a member resumes work atthe trade. Since I consider sec. 6 of article 13 to be critical inthe decision of this case, I set it out in full:Sec.6.Any member taking out a withdrawal card andreturning to work within six months of date of takingout such card must pay all back dues and localassessmentsin full within 30 days, to the local issuingsaidcard.Member then retains his membershipprevious to time of his withdrawal.Finally, sec. 8 provides that members holding withdrawalcards are not entitled to benefits under the constitution, butshall have only the right to reinstatement without initiationfee, provided he has properly complied with the provisionsof the constitution.Concluding Findings1.The alleged violations of Section 8(b)(1)(A)and 8(b)(2)The complaint alleges that the Union violated Section8(b)(2) by causing Tnco to refuse to recall Schhfke from hislayoff because he had obtained a withdrawal card from it,or because he had not maintained his membership at a timewhen he was not required to do so. The same facts are alsoused to support theallegationthat the Union violatedSection 8(b)(1)(A).In support of hiscontentionthat the Union violated theAct by causing Trico to refuse to recall Schlifke from layoffbecause he had obtained a withdrawal card, the GeneralCounsel relies onLocal 50, American Bakery & Confection-eryWorkers Union, AFL-CIO (Ward Baking Company),143NLRB 233, enfd. 339 F.2d 324 (C.A. 2).No case citation was offered for the second theoryadvanced by the General Counsel, that the Union violatedtheAct by causing Tnco to discriminate against Schlifkebecause he had not maintained his membership when hewas not required to do so, that is, because he had not paiddues to the Union from April through June, after he hadreceived a withdrawal card and while he was on layofffrom Trico. This aspect of the complaint can be sustainedonly if it is illegal for a union to demand the payment ofdues,pursuant to a union-security clause in a bargainingagreement, from a laid-off employee. During the hearing, Icalled the attention of the parties to a decision which I hadrecently issued, in which I held that a union violatedSection 8(bX2) by causing an employer to deprive anemployee of the seniority he was entitled to under theircontract, because the employee had failed to pay duesduring a 7-month layoff.4 In that case,the employee hadnot obtained a withdrawal card from his union during theentire layoff penod. No exceptions to that decision werefiled by any party and on November 13, 1970, the Boardadoptedmy findings and conclusions,pro formaandordered the union to take the action set forth in myRecommended Order. Thus, the Decision stands as the lawfor that case, but its precedential value is, of course,minimal. After the time for filing exceptions in theFiremenand Oilerscase had passed, my attention was directed forthe first time toPressed Steel Car Company, Inc.,89 NLRB276,which held that a union could lawfully cause thedischarge of an employee under a union-security clause forhis failure to pay dues during layoff, if the employee failedto follow the procedure prescribed in the union's constitu-tion for exoneration of dues payment during a layoffperiod. The Board's decisionin thePressed Steel Carcasethus rests,sub silentio,in my opinion,on the propositionthat a union may enforce a union-security clause byrequiring dues payments for periods of layoff in which anemployee renders no services to his employer and receivesno pay.5However, I need not decide whether thePressed Steel Carcase is dispositive, since I am convinced that the GeneralCounsel's first ground for finding a violation here, that theUnion caused Tnco to refuse to recall Schlifke from layoffbecause he had taken out a withdrawal card is properlybased on theBakeryWorkerscase, 143 NLRB 233,mentioned above.In that case, the alleged discriminatee, Fisher, worked at4 InternationalBrotherhoodof Firemenand Oilers,LocalNo 320,5 See alsoHaffenreffer and Co,Inc,104 NLRB206, 215,where theAFL-CIO (Airco Alloys and Carbide)TXD-602-70, issuedOctober 5,1970statement of the same proposition is, however,dictum(not published in Board volumes ) 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Bronxplant of Ward Baking Company, which had acontractwith Local 50, Bakery Workers,containing a validunion-security clause.Local 50 wenton strike at the Bronxplant, and Fisher joined it. During the strike, Fisherobtained work at the Company's Newark plant, which wasnot on strike. Local 84, Bakery Workers was the bargainingrepresentative at the Newark plant, and after 30 days ofwork there Fisher obtained a withdrawal card from Local50, probably in order to save paying an initiation fee toLocal 84. (See 142 NLRB 233 at 236 fn. 3.) When the strikeat the Bronx plant ended, less than 2 weeks after Fisherobtained his withdrawal card from Local 50, the employerwanted to recall Fisher in accordance with his position onthe seniority roster. Local 50 objected to his recall on theground that Fisher, by taking a withdrawal card, had quithis employment at the Bronx plant and had consequentlylost his seniority and his right to be recalled. Local 50'sposition was based on a provision in its International unionconstitution which stated: "A withdrawal card shall signifythat the member has voluntarily withdrawn from his local'srolls of active members and has withdrawn from holding orseeking employment within the work or geographicjurisdiction of this International or his local union."The Board, adopting the Trial Examiner's findings andrationale,held that this provision had not been incorporat-ed into the contract between Local 50 and Ward, underwhichFisher'sseniorityrightswere estabi.shed.6 Ittherefore held that Local 50 had caused Ward to refuse toreinstateFisher because he had obtained a withdrawalcard, thereby imposing a condition on his seniority whichwas unwarranted under the contract. The union's purposewas found to be to enforce as a condition of employment,its constitutional provision that a member who obtained awithdrawal card thereby withdrew "from holding orseeking employment" within the union's jurisdiction, thusencouragingemployees to remain active members of theunion. The Board's decision was enforced in full,N. L. R. B.v. Local 50, Bakery Workers,339 F.2d 324 (C.A. 2).The General Counsel, as noted previously, considersWard Bakingas dispostive here. Local 18, however, relyingon a statementin the court's decision, at 328, that Fisher'sdues were current, would distinguish that case from this onthe ground that Schlifke was not current in his dues after hereceived his withdrawal card.It should be noted that the Board's decision inWardBakingdoes not mention whether Fisher continued to paydues to Local 50 after obtaining a withdrawal card from it,nor does it rely in any way on his dues status. Thechronology of events makes it likely that he was current,since he received his withdrawal card on October 29, andwould have been recalled shortly after November 8, if theunion had not forced the employer to refuse himreinstatement.At most, he may have been late in paying hisNovemberdues, sinceit is unlikely that Local 50 wouldhave granted him a withdrawal card at the end of October ifhe wasnot then current. All this, however, is speculation.The fact is that the Board based nothing and decidednothing onFisher'sdues statusas of November 8, whenFurther, the Board in fn 2 of its decision,indicatedthat it did notneed to reach the issue of whether such a provision would be legal, if itwere a part of the contract7Hay's interpretationwas probablybased on article 13, sec 8 whichreads as follows"Members holding withdrawal cards shallbe entitled toLocal 50 claimed that he wasineligible for recall becausereceipt ofa withdrawalcard was tantamountto his quittinghis employmentof Ward's Bronx plant.The Board's decision inWard Baking,as shaped by thefacts setout there, is bindingon me.The determinativefacts in that case are precisely the same as hereParticularly, it must be noted, the contract between Local18and Trico does not incorporate into its seniorityprovisions or elsewhere, the Union's constitutional qualifi-cations on obtaining a withdrawal card. Under section 7(g)of the contract, an employee with more than 5 yearssenioritywho was on layoff can lose his seniority onlyunder certain prescribed conditions, none of which werepresent in Schlifke's case.But even assuming,arguendo,merit to the Union'scontention that an employee on layoff must continue to paydues even after he obtains a withdrawal card in order toprotect his contractual seniority rights, I would still findthatSchhfke fully complied with the Union's ownconstitutional requirements. It is at this point that article13, sec. 6 of the Union's Laws becomes applicable. Itprovides that a member who takes out a withdrawal cardupon leaving the trade and being current in his dues, (seesec. I of article 13) and who returns to work within 6months thereafter, has 30 days within which to pay up allbackdues and assessments to the local which issued him thewithdrawal card. (Emphasis supplied.) On meeting theseconditions, sec. 6 provides: "Member then retains hismembership previousto timeof his withdrawal."Schlifkemet these requirements in full. He obtained hiswithdrawal card at the end of March because he wasleaving the trade and was then current in his dues. Early inJuly,when Trico wanted to recall him in accordance withhis seniority standing, pursuant to his contractual rights, hehad had his withdrawal card less than 6 months. He was,however, not recalled then because of the Union's objectionbut was recalled as of July 29, still within 6 months of thereceipt of his withdrawal card. On August 28, within 30days of his recall, he surrendered his withdrawal card andpaid up his back duesin full.Thereupon, in accordancewith thelast sentenceof article 13, sec. 6, he was entitled toretain his membership withall itsrights and privileges as ifhe had never been in withdrawal status. In effect, sec. 6permits the payments of dues by members who are inwithdrawalstatusfor less than 6 months, to be deferreduntil they return to the trade. This is what Zaidel toldSchlifkewhen he inquired in March, and Schlifke wasentitled to rely on it. Hay's interpretation of the Union'srules on withdrawal cards, that a member on withdrawalthereby quits his job and leaves the Union was manifestlyerroneous under sec. 6.7 Thisis alsothe Union's contention,that Schlifke by obtaining a withdrawal card intended toleave the trade and his employment with Trico. However,regardless of the relationship or consistency between secs. 6and 8 of article 13, it is clear that the Union's internal rulesas to the effect of withdrawal cards was not incorporatedinto the contract, and they cannot affect Schlifke's seniorityrights thereunder.no benefits under these laws and shall not participate in the insurance plan,but shall haveonly the rightto reinstatement without initiation feeprovided suchmemberhas properlycomplied with the provisionsof theselaws " TRICO PRODUCTS CORPThus, to summarize the foregoing, even if it were essentialfor Schlifke in order to retain his seniority while onwithdrawal, to tender the periodic dues uniformly requiredas a condition of retaining membership, he satisfied thatobligation by satisfying the Union's own provision that thetender of dues could be deferred if the withdrawal statuswas terminated within 6 months, provided all back dueswere then paid up within 30 days thereafter.I therefore find that the Union caused Trico on or aboutJuly 1 to deny Schlifke reinstatement because of thepresumed loss of his seniority, and that the Union therebyviolated Section 8(b)(2) and (1)(A) of the Act.2.Thealleged violations of Section8(a)(3) and (1)Section 8(a)(3),which is closely parallel to Section8(b)(2), provides that it is an unfair labor practice for anemployer to discriminate in regard to hire or tenure ofemployment to encourage or discourage union member-ship, provided that nothing in the Act shall preclude anemployer from entering into a union-security agreementsatisfying prescribed conditions, andProvided further,That no employer shall justify anydiscrimination against an employee for nonmembershipin a labor organization . . . . (B) if he has reasonablegrounds for believing that membership was denied orterminated for reasons other than the failure of theemployee to tender the periodic dues and the initiationfees uniformly required as a condition of acquiring orretaining membership.The written notification which the Company receivedfrom the Union about July 1 (G.C. Exh. 5) requestedSchlifke'sdischarge,pursuant to the union-securityprovisions of their contract, because he had withdrawnfrom the Union. Schlifke had then been in layoff status formore than 6 months and the Company had no informationas to whether he had paid his dues for all or part of thatperiod.8 I think it was entitled to rely on the Union'srepresentation that Schlifke had withdrawn from theUnion, without inquiring into what form the withdrawalhad taken, since such an inquiry would have required aninterpretation of various sections of article 13 of theUnion's Laws. I find that as of July 1, the Company had noreasonable grounds to believe that Schlifke's membershiphad been terminated for reasons other than his failure totender his dues. Furthermore, when Schlifke phoned theCompany's personnel office to find out why his recall hadbeen canceled, he did not tell the company official whatZaidel had told him about his right under article 13, sec. 6to retain his seniority in the Union if he returned to workwithin 6 months of obtaining a withdrawal card. Thus,Schlifke did nothing to put the Company on notice thatpayment of dues for that period could be deferred underthe Union's own rules. At no time before Schlifke filed hischarge and the Board's Regional Office began itsinvestigation,did the Company have any reasonablegrounds for suspecting that the Union's notification to it of8 1 do not believe that the Company should be held responsible forfailing to decide the legal question, which in my opinionis stillunsettled,whether Schlifke could lawfully be discharged for failing to pay union dues247Schlifke's dues delinquency might be erroneous under theUnion's own rules.9 When the investigation revealed thebasisfor the Union's demand for denying Schlifkereinstatement, the Company promptly reversed itself andrecalled Schlifke over the Union's continuing objection. Ifind, accordingly, that the Respondent Employer did notviolate Section 8(a)(3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in section III,above, occurring in connection with the operations of TricoProducts Corporation described in section I, above, have aclose, intimate, and substantial relationship to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent Union engaged in unfairlabor practices,I shall recommend that it cease and desisttherefrom and take certain affirmative action in order toeffectuate the policies of the Act.As I have found that RespondentUnion caused TricoProducts Corporation to refuse to recall Ronald H. Schlifkefrom layoff for reasons other than failure to pay periodicdues and initiation fees within the meaning of the proviso toSection 8(a)(3)of the Act,Ishallrecommend thatRespondent Union be ordered to notifyTrico,in writing,witha copyto Schlifke,that it has no objection to hisreinstatement and his continued employment,withoutprejudice to his seniority or other rights and privileges.As I have found that Respondent Union is responsiblefor the discrimination suffered by Schlifke, I will recom-mend that it make him whole for any loss of pay he mayhave suffered by reason of the discrimination against him,by payment to him of a sum of money equal to that whichhe would have earned as wages fromJuly 6, to July 29,1970, less interim earnings, and in a manner consistent withthe Board policies set out inF.W.Woolworth Company,90NLRB 289, andIsis Plumbing&Heating Co.,138 NLRB716.CONCLUSIONS OF LAW1.Trico Products Corporation is an employerengagedin commerce within themeaning ofSection 2(6) and 2(7) ofthe Act.2.Metal Polishers,Buffers,Platers and Helpers Inter-nationalUnion, Local No. 18, AFL-CIO, is a labororganization within themeaning ofSection 2(5) of the Act.3.By causing the Company to discriminateagainstSchlifke, theUnion hasengaged in and is engaging inunfair labor practices within themeaning ofSection 8(b)(2)and 8(b)(1)(A) of the Act.4.The aforesaidunfairlabor practicesare unfair laborduring an extendedlayoff.9 AssociatedTransport,Inc, 169 NLRB No 164. Cf.ConductronCorporation183 NLRB No. 54 248DECISIONSOF NATIONALLABOR RELATIONS BOARDpractices within the meaning of Section 2(6) and (7) of theAct.5.The company has not engaged in the unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 10Respondent,MetalPolishers,Buffers,PlatersandHelpers International Union, Local No. 18, AFL-CIO, andits officers, representatives, and agents, shall:1.Cease and desist from:(a)Causing or attempting to cause Trico ProductsCorporation to discriminate against employees, except tothe extent permitted by the proviso to Section 8(a)(3) of theAct, as amended by the Labor Management Reporting andDisclosure Act of 1959.(b) In any like or related manner restraining or coercingemployees of Tnco Products Corporation in the exercise ofthe rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make Ronald H. Schlifke whole in the manner setforth in the section above entitled "The Remedy."(b) Notify Trico Products Corporation, in writing, that itwithdraws its objections to Schlifke's reinstatement andcontinued employment, and furnish Schlifke with a copy ofsuch notification.(c)Post at its offices, copies of the attached noticemarked "Appendix."" Copies of said notice, on formsprovided by the Regional Director for Region 3, after beingduly signed by a representative of Respondent Union, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily displayed. Reasonable steps shallbe taken by Respondent Union to ensure that said noticesare not altered, defaced, or covered by any other material.These notices shall be posted by Trico Products Corpora-tion, if willing, at places where notices to its employees arecustomarily posted.(d) Notify the Regional Director of Region 3, in writing,within 20 days from the date of the receipt of this decision,what steps Respondent Union has taken to complyherewith. i2IT IS FURTHER recommended that the allegations of thecomplaint regarding any violation of the Act by Respon-dent Employer be dismissed in their entirety.10 In the event no exceptions are filed as providedby Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations and Recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes.11In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt ofAppeals,the words in the notice reading "POSTEDBY ORDEROF THE NATIONALLABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDEROF THE NATIONALLABOR RELATIONS BOARD"12 In the event that this recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 3,in wasting, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause TricoProducts Corporation to discriminate against RonaldH. Schlifke or any other employee in violation ofSection8(a)(3)of the Act as modified by theLabor-Management Reporting and Disclosure Act of1959.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of the rightsguaranteed in Section 7 of the Act.WE WILL notify Trico Products Corporation inwriting thatwe withdraw our objections to thereinstatement and continued employment of Ronald H.Schlifke, and we will furnish him with a copy of suchnotification.WE WILL make Ronald H. Schlifke whole for any lossof earnings suffered because of the discriminationagainst him.METALPOLISHERS, BUFFERS,PLATERS AND HELPERSINTERNATIONAL UNION,LOCAL No. 18, AFL-CIOLabor OrganizationDatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office,Fourth Floor, 120 Building, 120 Delaware Avenue, Buffalo,New York 14202, Telephone 716-842-3100.